Citation Nr: 1310850	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy, prior to January 26, 2011.

2.  Entitlement to an initial evaluation in excess of 60 percent for hypertensive heart disease with left ventricular hypertrophy from January 26, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip, prior to January 5, 2010.

4.  Entitlement to an initial evaluation in excess of 30 percent for status post right hip arthroplasty from March 1, 2011.

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle sprain.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

8.  Entitlement to an effective date for an award of total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 until his retirement in July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated December 2005, the RO granted service connection for hypertensive heart disease with left ventricular hypertrophy, evaluated as 30 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; and degenerative joint disease of the right hip, evaluated as 10 percent disabling.  Each of the evaluations was effective August 1, 2005.

In an August 2006 rating decision, the RO granted service connection for right ankle strain, and assigned a noncompensable evaluation effective August 1, 2005.  The Veteran's claim for TDIU was denied.  

In a May 2010 rating decision, the RO granted a 100 percent schedular evaluation for status post right hip arthroplasty (previously rated as right hip degenerative joint disease) for the period from January 6, 2010, through February 28, 2011.  A 30 percent evaluation was assigned effective March 1, 2011.  

This case was previously before the Board in November 2010, at which time it was remanded for additional development of the record.  By rating action dated May 2012, the RO assigned a 60 percent evaluation for hypertensive heart disease with left ventricular hypertrophy, effective January 26, 2011, and a 10 percent evaluation for right ankle strain, effective August 1, 2005.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 26, 2011, the Veteran's hypertensive heart disease was manifested by an estimated workload of 7 METs, with no evidence of cardiomegaly.

2.  From January 26, 2011, the Veteran does not have congestive heart failure, and his ejection fraction is 70 percent.  

3.  Prior to January 5, 2010, the Veteran's degenerative joint disease of the right hip was manifested by slight limitation of motion.

4.  From March 1, 2011, the Veteran's status post arthroplasty of the right hip is manifested by limitation of motion and pain, but the residuals are not moderately severe.

5.  The Veteran's right ankle strain is manifested by no more than moderate limitation of motion.

6.  Degenerative joint disease of the left knee is manifested by pain and slight limitation of motion.

7.  Degenerative joint disease of the right knee is manifested by pain and slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy, prior to January 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2012).

2.  The criteria for an initial evaluation in excess of 60 percent for hypertensive heart disease with left ventricular hypertrophy, from January 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2012).

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip, prior to January 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5252 (2012).

4.  The criteria for an initial evaluation in excess of 30 percent for status post arthroplasty of the right hip, from March 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2012).

5.  The criteria for an initial evaluation in excess of 10 percent for right ankle strain have not been met.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).

6.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).

7.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, Social Security Administration records, statements submitted on behalf of the Veteran, and VA examination reports.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App 505 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

	I.  Hypertensive heart disease with left ventricular hypertrophy 

The Veteran's heart disability has been evaluated as 30 percent disabling from August 1, 2005, to January 25, 2011, and 60 percent thereafter, under the provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7007.  Under that code, a 30 percent disability is provided with evidence of workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent disability rating is provided with evidence of more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is provided for evidence of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The initial question is whether a rating in excess of 30 percent is warranted for hypertensive heart disease prior to January 26, 2011.  When examined by the VA in March 2006, the Veteran reported his symptoms included headaches, dizziness and fatigue.  He asserted he was on medication with good response.  An examination of the heart showed no murmurs or gallops.  There was no evidence of congestive heart failure or cardiomegaly.  The examiner stated a treadmill stress test was medically contraindicated because of leg pain.  An echocardiogram revealed moderate concentric left ventricular hypertrophy.  The ejection fraction was greater than 80 percent.  The examiner provided an estimate of 7 METs.  This was based on the fact the Veteran gets tired when walking up two flights of stairs.  The diagnosis was hypertensive heart disease.  

In an addendum to the examination report, the examiner commented that the results of the echocardiogram were consistent with his clinical findings, diagnosis and estimated MET level.

The Board concludes the findings summarized are consistent with the 30 percent rating that has been assigned prior to January 26, 2011.  

As noted above, the RO assigned a 60 percent evaluation for hypertensive heart disease, effective January 26, 2011, the date of a VA examination.  At that time, the Veteran reported dizziness, fatigue and dyspnea on exertion.  It was indicated the Veteran did not have congestive heart failure.  The examiner reported the METs level was 3-5.  An echocardiogram showed the left ventricular ejection fraction was 70 percent.  The examiner stated that METs was affected by various factors, including deconditioning, musculoskeletal conditions and personal effort.  He commented that the Veteran's left ventricular ejection fraction provided a more accurate representation of the Veteran's cardiac function.  

The Board acknowledges that the January 2011 VA examination furnished a range for METs, and that a workload of 3 METs would support a 100 percent evaluation if it resulted in dyspnea, fatigue, angina, dizziness or syncope.  The Board points out that the examiner concluded left ventricular ejection fraction better represented the Veteran's heart function.  The ejection fraction of 70 percent is not consistent with a 100 percent evaluation for hypertensive heart disease.

Although the Veteran asserts that higher ratings should be assigned for hypertensive heart disease, his statements clearly have less probative value than the objective findings on examination.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent prior to January 26, 2011, or an initial evaluation in excess of 60 percent from that date for hypertensive heart disease with left ventricular hypertrophy. 

	II.  Degenerative joint disease of the right hip

The Veteran's right hip disability has been assigned an initial 10 percent rating from August 2005 to January 5, 2010 under 38 C.F.R. § 4.71a, DC 5252; a 100 percent evaluation for status post right hip arthroplasty from January 6, 2010, through February 28, 2011 under DC 5054; and a 30 percent evaluation, effective March 1, 2011, also under DC 5054.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, DC 5250 through 5255. 

DC 5251, concerning limitation of extension of the thigh, provides a 10 percent rating for extension limited to 5 degrees.

Under DC 5252, concerning limitation of flexion of the thigh, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees. A 20 percent evaluation is assigned for limitation of flexion to 30 degrees. A 30 percent evaluation is assigned for limitation of flexion to 20 degrees. The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, concerning impairment of the thigh, a 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg). A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

A 100 percent evaluation may be assigned for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for 1 year following implantation of prosthesis.  Following implantation of prosthesis, a 90 percent evaluation may be assigned, with painful motion or weakness such as to require the use of crutches.  A 70 percent evaluation is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  With moderately severe residuals of weakness, pain or limitation of motion, a 50 percent evaluation may be assigned.  A minimum rating of 30 percent is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

When examined by the VA in September 2005, flexion of the right hip was from 0 to 90 degrees, extension was from 0 to -5 degrees; external rotation was from 0 to 30 degrees; and internal rotation was from 0 to -2 degrees.  It was indicated the Veteran stopped each motion due to pain.  It was indicated that five repetitions did not produce fatigue, weakness or lack of endurance.  It was also noted that flare-ups and repetitive motion did not produce additional limitation of motion in the right hip.

The Veteran was again examined by the VA in March 2006.  Right hip flexion was to 110 degrees; extension was to 20 degrees; adduction was to 25 degrees; abduction was to 35 degrees; external rotation was to 45 degrees and internal rotation was to 30 degrees.  It was reported there was pain at the end of each motion.  The examiner added that joint function was additionally limited by pain after repetitive use, but not limited by fatigue, weakness, lack of endurance or incoordination.  There was no effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  The diagnosis was degenerative joint disease of the right hip.

Private medical records disclose the Veteran was seen in September 2007 for right hip complaints.  It was stated that range of motion appeared to be restricted because of pain.  The examiner noted rotations were mainly restricted.  The examination report did not specify the range of motion in degrees.  The impression was degenerative arthritis of the right hip. The examiner offered right hip arthroplasty.  When seen by the same physician in November 2009, the Veteran reported his right hip pain was so severe, he was not able to walk even with the help of a cane.  An examination revealed hip flexion was significantly limited, approximately to 90 degrees.  Internal and external rotation were completely limited with pain.  The examiner indicated the only option for the right hip was a total hip arthroplasty.  The surgery was performed in January 2010.  The operation report discloses the clinical indication for the surgery was the failure of conservative measures, including physical therapy and medication.

When examined by the VA in January 2011, the Veteran asserted his right hip condition had improved following the surgery.  He stated he had mild pain.  Stiffness, weakness and instability were present, but there was no swelling.  He rated his pain at 6-8 on flare-ups.  The examination reveals that right hip flexion was to 50 degrees; extension was to 15 degrees; abduction was to 25 degrees; adduction was to 20 degrees; external rotation was to 30 degrees; and internal rotation was to 15 degrees.  It was stated that range of motion was limited by stiffness.  

For the period prior to January 5, 2010, the Board finds that a rating in excess of 10 percent for degenerative joint disease of the right hip is not warranted.  The record clearly documents the Veteran has limitation of motion of the right hip.  In September 2005, extension was to limited to 5 degrees, which is commensurate with a 10 percent rating under DC 5251.  There was no evidence of flexion limited to 45 degrees, or limitation of rotation of the thigh, such that increased ratings would be warranted under DC 5252 or 5253.  Virtual VA records show that the Veteran stated his right hip pain was 2/10 in October 2009.  The Board acknowledges that approximately two months before the right hip arthroplasty was performed, a private physician indicated that hip flexion was significantly limited.  However, the Board notes that the examiner noted that flexion was about 90 degrees.  

As noted, a 100 percent schedular evaluation was assigned under Diagnostic Code 5054 from January 6, 2010, the date of his hip surgery, through February 28, 2011.  Whether a rating in excess of 30 percent is appropriate from March 1, 2011 is before the Board.  The January 2011 VA examination shows the Veteran's range of motion of the right hip had decreased.  Flexion was from 0 to 50 degrees; extension was from 0 to 15 degrees; abduction was from 0 to 25 degrees; adduction was from 0 to 20 degrees; external rotation was from 0 to 30 degrees; and internal rotation was from 0 to 15 degrees.  The examiner commented that range of motion was limited by stiffness.  

Virtual VA records disclose the Veteran was seen in March 2011.  He stated he did well for six months after the right hip surgery, at which time the hip became painful.  He reported increasing pain in the hip.  An examination of the right hip demonstrated no tenderness.  There was good range of motion of the hip joint, without pain.  

The Board finds that a rating higher than 30 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran's right hip disability, status post right hip replacement, has been manifested by moderately severe residuals of weakness, pain, or limitation of motion.  The Veteran complained of increasing hip pain six months after surgery, but there was no tenderness and good range of motion, without pain.  In sum, the evidence of record fails to establish that the residuals of the right hip arthroplasty are moderately severe.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that his right hip disability has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right hip disability.  The Board finds, therefore, that the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip prior to January 5, 2010, or a rating in excess of 30 percent for status post right hip arthroplasty from March 1, 2011.

	III.  Right ankle sprain

The Veteran's right ankle disability has been assigned an initial 10 percent rating.  A 20 percent evaluation may be assigned for severe limitation of motion of the ankle.  When the limitation of motion is moderate, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

When examined by the VA in September 2005, dorsiflexion of the right ankle was from 0 to 15 degrees; plantar flexion was from 0 to 40 degrees; inversion was from 0 to 40; and eversion was from 0 to 15 degrees.  There was pain on plantar flexion and inversion.  There was no ligamentous instability.  The Veteran had some bony crepitus with range of motion.  Five repetitions of ankle range of motion did not produce fatigue, weakness or lack of endurance.  The examiner noted that flare-ups and repetitive motion did not produce additional limitation in range of motion.

The March 2006 VA examination revealed no edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement of the right ankle.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  The examiner commented that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The Veteran was most recently examined by the VA in January 2011.  Dorsiflexion was from 0 to 15 degrees and plantar flexion was from 0 to 45 degrees.  

The Board acknowledges slight limitation of motion of the right ankle has been demonstrated on some of VA examinations of record.  In fact, range of motion was normal on the March 2006 VA examination.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that his right ankle disability has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle disability.  The Board finds, therefore, that the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for right ankle sprain.

	IV. Degenerative joint disease of the knees

The Veteran's knee disabilities have been rated as 10 percent disabling under DC 5260.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent ratings assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

It is not disputed that the Veteran has limitation of motion of each knee.  The Board concedes that the range of motion has decreased.  On the VA examinations in September 2005 and March 2006, range of motion of each knee was from 0 to 130 degrees.  There was pain at 125 degrees on the right and at 130 degrees on the left during the March 2006 examination.  When examined in January 2011, range of motion was from 0 to 90 in the right knee and from 0 to 70 in the left knee.  Motion was limited by pain bilaterally.  

The Board acknowledges the Veteran has painful motion, which entitles him to the 10 percent evaluation he is currently assigned for each knee.  See 38 C.F.R. § 4.59 (2012).  The limitation of motion of either knee is not to the extent that a compensable evaluation is warranted based on the restriction of motion.  While the examiner noted in March 2006 that joint function of the right knee was additionally limited by pain after repetitive use, it was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  Joint function of the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance and incoordination.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain and limitation of motion, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that degenerative joint disease of either knee has increased in severity, so as to warrant a higher rating.  Thus, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his degenerative joint disease of each knee.  The Board finds, therefore, that the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee or degenerative joint disease of the left knee.

In addition, on the January 2011 VA examination, the examiner noted there was no instability of either knee.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Additional considerations

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's right hip, right ankle and bilateral knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca, 8, Vet. App. 202 (1995).  The Board points out that on the September 2005 VA examination, the examiner stated that flare-ups and repetitive motion did not produce additional limitation in range of motion of the right hi, right ankle or knees.  The Board acknowledges the March 2006 VA examiner was unable to make a determination without resorting to speculation whether pain, fatigue, weakness, lack of endurance and incoordination additionally limited right hip joint function in degrees.  The Board finds that any pain the Veteran experiences is contemplated in the evaluations that have been assigned for his right hip, both knees and right ankle.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's cardiovascular disease (mainly fatigue), and right hip, right ankle and bilateral knee disabilities (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for hypertensive heart disease with left ventricular hypertrophy, prior to January 26, 2011, is denied.

An initial evaluation in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy, from January 26, 2011, is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease of the right hip, prior to January 6, 2010, is denied.

An initial evaluation in excess of 30 percent for status post arthroplasty of the right hip, from March 1, 2011, is denied.

An initial evaluation in excess of 10 percent for right ankle strain is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.


REMAND

The Veteran also asserts he is unable to work due to the severity of his service-connected disabilities.  The Board acknowledges that following the January 2011 VA examination, the examiner concluded the Veteran might be expected to engage in light and sedentary activities and employment.  He stated his opinion was based upon his evaluation of the Veteran's service-connected disabilities.  The Board observes that he diagnosed osteoarthritis of the knees, right hip arthroplasty, hypertensive heart disease with left ventricular hypertrophy, hyperactive bladder with polyuria and furunculosis.  

It is significant to note that, in addition to the conditions listed by the examiner in January 2011, service connection is also in effect for degenerative joint disease of the cervical spine with foraminal encroachment, evaluated as 20 percent disabling; degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling from August 2005, and 20 percent disabling from January 2011; and for hypertension, evaluated as 10 percent disabling.  The examiner indicated furunculosis did not result in any functional impairment, and the other disabilities were productive of minimal functional impairment.  The Board points out that the January 2011 examination included findings concerning the cervical and lumbar spine, and reported the Veteran's blood pressure.  It does not appear, however, that these conditions were considered by the examiner when he rendered his opinion regarding the Veteran's ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder to the examiner who conducted the January 2011 VA examination and request that he furnish an opinion concerning how each of the Veteran's service-connected disabilities, to include hypertension, and arthritis of the cervical spine and lumbar spine, affect his social and industrial capacity.  The examiner should state whether it is as likely as not that the disabilities preclude substantially gainful employment (without consideration of the appellant's age).  If the examiner who conducted the January 2011 examination is not available, schedule the Veteran for an appropriate examination and have the examiner respond to the same question.  

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


